Title: To James Madison from David Jameson, 9 March 1782
From: Jameson, David
To: Madison, James



Dr Sir
Richmond Mch 9, 1782
I am to acknowledge the rect. of your favour of the 25th. ult. You are right in your observation of the person proper to be entrusted with transcribing letters & papers to replace our loss by Arnold, but God knows when we shall have money to employ such person. Mr Ross is not returned[.] I therefore cannot give you proper information of what is likely to be done for the Delegates. Agreable to the promise in my last I again waited on the Auditors and am sorry it is not in my power to give you more satisfaction in that business. Mr Stark gave me two Accots. sent by you, and assures me these are all that can be found. I inclose copies of these accots. & am in hope you can if it is necessary from them be able to judge of any others that have miscarried. the Auditors have not filled up the allowance, their reason I think good, it is, that the Assembly have made no alteration in that, since the Octob. session of 1779, which was 20 dollars P day. they have expected every Session that an alteration would be made, and therefore have not settled the two Accots. above mentd. they can as the law stands allow only the 20 dollars P day wch. for the last year was not worth accepting[.] it was a trifle indeed when the act passed[.] I cannot suppose but the Assembly will at their next meeting make the pay good for the two last years. I have told the printers you had not recd. their papers. they assure me they were put up. I have now desired them to send the papers to M Ambler or myself to be inclosed
I am Dr Sir Yr. afe. hb Sert
D. Jameson
